DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake et al., J. Chem. Soc. Faraday Trans., 1990.
	Regarding claims 1 and 2, Miyake teaches a carbonate apatite with a CO32- concentration of 16 wt. % and a Ca/P ratio of 1.67. See the abstract and Results and Discussion sections of Miyake. 
	Regarding claim 4, Miyake teaches at sodium. See the Results and Discussion section. 
	Regarding claim 5, Miyake is silent regarding the crystallite size. However, the product appears to be the same as that claimed for reasons explained above, and thus would have the same properties such as crystallite size. See MPEP 2112.01.
	Regarding claim 8, the limitations of the claim are product-by-process limitations which only limit the claim in terms of their structural implications on the claimed product. See MPEP 2113. The product of Miyake appears to be the same as that claimed for reasons shown above in the rejection of claims 1-2 and 4 even though it may have been produced by a different process. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al.
Regarding claim 6, Miyake does not teach a bulk body with a size of 5-10 cm. However, adjustment of the particle size using known methods of agglomeration into larger particles would have been obvious to one of ordinary skill in the art in order to provide the product in an easily packaged and transported form. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al., in view of Reif et al., US 2007/0218098.
	Regarding claim 7, Miyake is silent regarding the average particle size of the precipitated powder. However, Miyake teaches use as a biomaterial in bone and teeth and in this regard,  it would have been obvious to one of ordinary skill in the art at the time of filing to look to Reif which teaches a bone forming agent of carbonate apatite. Reif teaches a particle size of 50-500 µm. See [0042]-[0043] of Reif. One of ordinary skill in the art would have been motivated to adjust the particle size of the product of Miyake by known means into the range of Reif in order to successfully grow bone when using as a bone formation agent. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736